IN RE: Kisaek, Keith; — Defendant(s); Applying for Supervisory and/or Remedial Writ; Parish of Orleans Criminal District Court Div. “C” Number 403-642; to the Court of Appeal, Fourth Circuit, Number 99-K-1479
Granted in part; denied in part. The relator’s writ is denied in as much as it seeks to sever the trial of the defendants as he has failed to show any antagonistic defenses. However, the writ is granted in part in as much as it seeks to sever co-defendant’s joined offense of attempted second degree murder as the joinder of the offense prejudices the relator. The trial court is ordered to sever co-defendant Gregory Green’s offense of attempted second degree murder from the joint trial and proceed to trial on all remaining counts against all defendants. La. Code Crim.P. art. 495.1.
KIMBALL, J. not on panel.
VICTORY, J. would grant the writ.